DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 11/25/2020, adding newly presented limitations, is acknowledged. 

The rejections of record are maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 11/25/2020, adding newly presented limitations, as set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 9-10, 15, 19, 25, 27, 76, 77, 80, 83, 86, 88, and 90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stehle et al (US 3,829,579, prior art of record) in view of FDA (Sterile Drug Products Produced by Aseptic Processing-Current Good Manufacturing Practice (2003), prior art of record), Ryan (Corning Technical Bulletin (2008), prior art of record), Stehle et al (Meth. Enzymol., 86(56):436-458 (1982), prior art of record, hereinafter “Stehle2”), and Tran et al (Int. J. Pharma. Compounding, 10(3):1-2 (2006), IDS-NPL). 
Stehle teaches a stable pharmaceutical composition comprising prostaglandin-like compounds such as 16,16 dimethyl PGE2, 16,16 dimethyl PGE1, 20-methyl-PGE1, 7-oxa-PGE1 and other prostaglandin-like compounds of PGE1, PGE2, PGE3  dihydro-PGE1, esters thereof, etc., which would encompass non-PGE2-based ligands such as EP1-EP4 agonists, dissolved in  DMSO. (Abstract; column 5, line 50 to column 8, line 33). Stehle further teaches prostaglandin-like compounds can be stored up to a year or more in sterile compositions with a dipolar aprotic solvent such as DMSO; i.e., DMSO promotes the long-term stability of prostaglandin-like i.e., a single use vessel and sterile ampules. (Column 7, lines 42-45; Examples 1-3). Stehle further teaches utilizing, e.g., 0.1% of solvent for intravenous infusion. (Column 8, lines 16-32).
Stehle teaches the use of sterile vessels, but does not explicitly teach the vessels are endotoxin free. However, it would have been obvious at the time of invention to contain the composition taught by Stehle in a sterile and endotoxin free vessel because FDA teaches that “21 CFR 211.94(c) states that ‘Drug product containers and closures shall be clean and, where indicated by the nature of the drug, sterilized and processed to remove pyrogenic properties to assure that they are suitable for their intended use .... and, moreover, the use current good manufacturing practice (CGMP) regulations (21 CFR parts 210 and 211) when manufacturing sterile drug and biological products using aseptic processing, e.g., inert gas purging and overlaying, and rubber stoppers.”” (Pages 2, 7, and 18-19). 
Similarly, Ryan teaches “for companies producing cell culture-based products, such as vaccines and injectable drugs, endotoxin, a chemical contaminant produced by some bacteria, has also been a major concern. The presence of endotoxin in products for injection can result in pyrogenic responses ranging from fever and chills, to irreversible and fatal septic shock. (Page 1). Ryan further teaches the use of endotoxin free glassware and plasticware. (Page 4).  Ryan also teaches that endotoxin interferes with in vitro culture applications. (Pages 5-6). 
One of ordinary skill in the art would have been motivated to modify Stehle in view of FDA and Ryan because it would advantageously permit sterile, endotoxin-free conditions for downstream pharmaceutical applications. In this regard, it would have been obvious at the time of invention to ensure the entire composition taught by Stehle is sterile and endotoxin-free to advantageously avoid downstream complications and/or cellular toxicity. Similarly, it would e.g., 90% pure or 90% assay purity) prostaglandin-like compounds in the pharmaceutical composition taught by Stehle to advantageously avoid downstream complications due to contamination or impurities in the composition; i.e., it would have been obvious to utilize high purity components in a pharmaceutical composition for administration to a subject. 
Furthermore, it would have been at matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal agent and/or solvent concentration for a given application. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Instant claim 86 recites, in part, “wherein the EC50 of the agent in the vessel is within 10% of the EC50 of the same batch of the agent prior to its introduction to the vessel.” The broadest reasonable interpretation of instant claim 86 would include, e.g., the EC50 of the agent in the vessel 0.00001 seconds after being adding to vessel. Simply adding the agent to the vessel would not realistically and instantaneously alter the EC50 of the agent. Moreover, for the reasons discussed above, any long-term stability of the agent, in terms of EC50, would be an inherent property present in the prior art composition, and not a physical limitation to patentably distinguish the claimed composition from the prior art. 
The Stehle, FDA, and Ryan do not explicitly teach a pH: 1) between 4.0 and 5.0; or 2) of 4.6, 4.7, or 4.8. However, it would have been obvious at the time of invention to produce the composition taught by Stehle, FDA, and Ryan at the recited pH values because Stehle2 teaches prostaglandin degradation is minimized at lower pH values, including pH 4-5. (Figure 3). As such, one of ordinary skill in the art would have been motivated to produce the compound taught etc) to minimize degradation of the prostaglandin-like compounds. 
Instant claim 1 further recites “wherein the composition comprises less than 10% of a degradation product of the agent when thawed after storage at a temperature of about -20°C or lower for at least six months.” This, however, is seemingly consistent with the teachings of the prior art of record. Stehle teaches prostaglandin-like compounds can be stored, e.g., “up to a year or more depending on the particular solvent and its water content, without excessive decomposition.” (Column 7, lines 25-40). Likewise, Stehle2 teaches the “maximum stability [of PGE2] is obtained at ca. pH 3-4.” (Page 441; FIG. 3).
As such, the prior art recognized the formation of degradation products from prostaglandin-like compounds could be minimized by, e.g., utilizing a lower pH, varying the water content, and the selection of an appropriate solvent such as DMSO, which, as discussed above, promotes the long-term stability of prostaglandin-like compounds without excessive decomposition. Taken together, it would have been well within the ability of one of ordinary skill in the art at the time of invention to formulate a stable pharmaceutical composition comprising prostaglandin-like compounds according to Stehle, FDA, Ryan, and Stehle2 that comprises less than 10% of a degradation product when thawed after storage at a temperature of about -20°C or lower for at least six months with a reasonable expectation of success. 
Instant claim 1, as amended, requires that the composition “comprises less than or equal to 40 particulates larger than 10 microns in a 2ml volume when measured by microscopy.” In 
Tran also teaches, for small volume injections, the United States Pharmacopeia (USP) particle count limit, using a microscopic method, for particles > 10 µm is 3000 and for particles > 25 µm is 300 per container, and for large volume injections the USP particle count limit, using a microscopic method, for particles > 10 µm is 12 and for particles > 25 µm is 2 per milliliter.  
 Given these limits and the serious adverse reactions discussed above, one of ordinary skill in the art would have been motivated to remove particulate greater than 10 µm from the composition taught by Stehle, FDA, Ryan, and Stehle2, using, e.g., sterile filtration in order to advantageously produce a pharmaceutical composition with a reduced risk of serious adverse reactions with a reasonable expectation of success. 
It is noted the USP limits taught by Tran are the upper limits for particulates. Given the serious adverse reactions discussed above one of ordinary skill in the art would have been motivated to produce a composition having as little particulate as possible, e.g., less than or equal to 40 particulates larger than 10 µm in a 2 ml volume when measured by microscopy, with a reasonable expectation of success. Stated another way, it would have been obvious at the time of invention to remove as much particulate as possible from the composition taught by Stehle, 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stehle, FDA, Ryan, Stehle2, and Tran as applied to claims 1, 5, 9-10, 15, 19, 25, 27, 76, 77, 80, 83, 86, 88, and 90 above, and further in view of Zon et al (WO 2007 /112084, prior art of record). 
As discussed above, claims 1, 5, 9-10, 15, 19, 25, 27, 76, 77, 80, 83, 86, 88, and 90 were rendered obvious by the teachings of Stehle, FDA, Ryan, Stehle2, and Tran. As further discussed above, Stehle teaches utilizing, e.g., 0.1% of solvent for intravenous infusion. (Column 8, lines 16-32). The references do not explicitly the vessel comprises cord blood or human cells in a suitable medium for ex vivo treatment conditions. However, Zon teaches a composition for the ex vivo modulation of a human hematopoietic stem cell (HSC) population from, e.g., cord blood comprising HSCs and HSC modulating agents such as prostaglandin E2 and 16,16-dimethyl PGE2. (Pages 2-5 and 9-16; Table 4; claim 7). One of ordinary skill in the art would have been motivated to combine the teachings of Stehle, FDA, Ryan, Stehle2, Tran, and Zon in order to advantageously provide the HSC population and HSC modulating agent in the form of a stable pharmaceutical composition for ex vivo modulation of the HSC population.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stehle, FDA, Ryan, Stehle2, and Tran as applied to claims 1, 5, 9-10, 15, 19, 25, 27, 76, 77, 80, 83, 86,  above, and further in view of Vantas (Summary Basis of Decision SBD (2006), prior art of record).
As discussed above, claims 1, 5, 9-10, 15, 19, 25, 27, 76, 77, 80, 83, 86, 88, and 90 were rendered obvious by the teachings of Stehle, FDA, Ryan, Stehle2, and Tran. The references do not explicitly teach a 2 ml vial comprising a Teflon stopper. However, it would have been obvious at the time of invention to use a vial comprising a Teflon stopper with the composition taught by Stehle, FDA, Ryan, Stehle2, and Tran because Vantas teaches the use of a similar storage vial with a Teflon stopper (Page 4). One of ordinary skill in the art would be motivated to modify Stehle, FDA, Ryan, Stehle2, and Tran in view of Vantas because it would advantageously allow for stable packaging of the composition with a reduced risk of contamination.  
Moreover, it would have been at matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal vial size and 16,16 dimethyl PGE2 concentration for a given application. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stehle, FDA, Ryan, Stehle2, and Tran as applied to claims 1, 5, 9-10, 15, 19, 25, 27, 76, 77, 80, 83, 86, 88, and 90 above, and further in view of SAFC Technical Bulletin (2006), prior art of record).  

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 11/25/2020 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above.
On page 9 of the Response, Applicant urges “none of the cited references teach or suggest the claim feature where the composition would have less than or equal to 40 particulates larger than 10 microns in a 2mL volume when measured by microscopy.” As previously discussed above, Stehle teaches the composition can be filter sterilized by passing it through a microporous (solvent-resistant) filter. (Examples 1-3). With respect to Tran, Applicant urges Tran teaches “United States Pharmacopeia (USP) has established fixed parameters for the amount of particulates that can be present in a volume intended for intravenous use. For small volumes (i.e., less than 100 mL), the limit is 3,000 per volume for particles greater than or equal to 10 microns when measured by the microscopic method (see, e.g., Tran, page 203, Table 2), which is significantly more than the claimed feature of no more than 40 particles.”
i.e., the upper limit, e.g., is 3,000 per volume for particles greater than or equal to 10 microns when measured by a microscopic method. Given these limits and the serious adverse reactions discussed above, one of ordinary skill in the art would have been motivated to remove particulate greater than 10 µm from the composition taught by Stehle, FDA, Ryan, and Stehle2, using, e.g., sterile filtration in order to advantageously produce a pharmaceutical composition with a reduced risk of serious adverse reactions with a reasonable expectation of success. 
The USP limits taught by Tran are the upper limits for particulates. Given the serious adverse reactions discussed above one of ordinary skill in the art would have been motivated to produce a composition having as little particulate as possible, e.g., less than or equal to 40 particulates larger than 10 µm in a 2 ml volume when measured by microscopy, with a reasonable expectation of success. Tran is not reasonably teaching 3,000 per volume for particles greater than or equal to 10 microns, but, rather, is teaching small volume injectables should not exceed 3,000 per volume. In this regard, Tran reasonably contemplates, e.g., less than or equal to 40 particulates larger than 10 microns in a 2mL volume when measured by microscopy. 
On page 11 of the Response, Applicant urges “that although Stehle and FDA disclose sterile filtering drug product solutions, sterile does not mean particle free.” The instant claims do not require a particle free solution, but, rather “less than or equal to 40 particulates larger than 10 microns in a 2mL volume when measured by microscopy.” In this regard, as discussed above, the prior art of record provides an explicit motivation to remove as much particulate as possible from an injectable composition in order to advantageously avoid serious adverse reactions.
3,000 per volume for particles greater than or equal to 10 microns when measured by the microscopic method (see, e.g., Tran, page 203, Table 2), which is significantly more than the claimed feature of no more than 40 particles.” 
As Applicant points out, the values established by USP are the under limit for particles, and not amount of particulate that should be present in an injectable composition. Applicant seems to urges that Tran is teaching, e.g., small volume injectables should have 3,000 particles per volume for particles greater than or equal to 10 microns. To the contrary, Tran is teaching small volume injectables should have 3,000 or less particles for particles greater than or equal to 10 microns. One ordinary skill in art would not add more particles if a particular injectable composition comprised less than 3,000 particles. As discussed above, the prior art provides a clear motivation to filter injectable compositions to remove as much particulate as possible to advantageously prevent adverse reactions. 
Applicant further urges on page 11 of the Response that the Office “has not provided a reasoned out argument regarding why one of ordinary skill in the art would have been motivated to remove particulate greater than 10 μm from the composition taught by Stehle, FDA, Ryan, and Stehle2, using, e.g., the sterile filtration methods described by Tran with any predictability of success in preparing a composition with a prostaglandin ligand dissolved in DMSO, and less than 10% of a degradation product at pH 4.0-5.0.” 
To the contrary, as discussed above, Stehle teaches the composition can be filter sterilized by passing it through a microporous (solvent-resistant) filter; Tran teaches sterile filtration can be utilized to remove all particles greater than 0.22 µm in size; and Tran further 
Applicant further urge the Office’s “assertion that because ‘Stehle2 teaches prostaglandin stability is optimized at lower pH values such as 3-4, it would have been obvious to utilize this known parameter that maximized prostaglandin stability for various solvents, including DMSO, with a reasonable expectation of success’, (Office Action at page 10) is inoperable and not a predictable outcome in view of the filtration methods taught by Tran.”
Applicant does not actually explain why the teachings of Stehle2 would, for some unclear reason, be “inoperable” in view of the filtration methods taught by Tran.” Moreover, at a minimum, it would have been obvious at the time of invention to simply repeat the experiments taught by Stehle2 (see FIGS. 3 and 5) with DMSO in order to readily and advantageously ascertain the optimal pH for prostaglandin stability in DMSO.
On page 12 of the Response, Applicant urges “even if a POSA were to somehow follow Stehle2’s disclosure that the optimal pH for PGE2 in water was 3-4, this still would not provide any predictability that the claimed composition would be sufficiently stable to have less than 10% of a degradation product at a pH of between 4 to 5.” 
As previously discussed, Stehle2 teaches prostaglandin stability is optimized at lower pH values such as 3-4 in water. (See, e.g., Table 1). As such, it would have been obvious to utilize this known parameter that maximized prostaglandin stability for various solvents, including DMSO, with a reasonable expectation of success. At a minimum, it would have been obvious at the time of invention to simply repeat the experiments taught by Stehle2 (see FIGS. 3 and 5) with 
On page 12 of the Response, Applicant cites to Srivastava, which was fully considered, and urges “a POSA would have understood that the observed stability of a PGE2 in water as described in Stehle2 would not result in any predictability of PGE2 in a different solvent, such as DMSO at a pH between 4.0 and 5.0 as claimed.” More particularly, Applicant urges that Srivastava teaches “most prostaglandins are sensitive to both the pH of the medium and the duration they are in solution.” T
This, however, does not teach away, e.g., from pH 4, which was known in the art to optimize prostaglandin stability in water. At a minimum, Srivastava provides a motivation to try various pH values to determine which value optimizes prostaglandin stability. An injectable composition will invariably have a pH of some value. Thus, it would have been obvious at the time of invention to simply repeat the experiments taught by Stehle2 (see FIGS. 3 and 5) with DMSO in order to readily and advantageously ascertain the optimal pH for prostaglandin stability in other solvents, including DMSO. 
On pages 12-13 of the Response, Applicant urges “assuming arguendo that the properties of PGE2 in water at an acidic pH were similar in DMSO at pH between 4 to 5, a POSA would appreciate that Stehle2 discloses that the solubility of PGE2 is extremely low at this pH.” Applicant then speculates “a POSA would not have any reasonable expectation of success in having a prostaglandin ligand in solution at a pH between 4 to 5, or even that there would be less than or equal to 40 particulates larger than 10 microns in a 2mL volume.” 
However, applying Applicant’s logic set forth above, it is noted that DMSO is a different solvent than water. FIG. 1 of Stehle2 demonstrates the “[a]queous solubility of PGE2 as a 2 is extremely low in DMSO at a pH between 4 and 5. As discussed above, an injectable composition will have a pH value. As such, at a minimum, it would have been obvious at the time of invention to simply repeat the experiments taught by Stehle2 using DMSO to determine the pH value that optimizes stability and solubility with a reasonable expectation of success.  
Applicant’s arguments concerning the dependent claims on pages 13-15 were fully considered, but were not found persuasive for the reasons set forth above. 
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burgess et al., AAPS J., 6(3):1-12 (2004)
Taylor et al., J. pharm. Pharmacol., 35:769-773 (1983)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651